ORDER

PER CURIAM.
Janet L. Cowden appeals from the judgment in favor of Alan S. Cohen entered by the trial court upon the granting of Cohen’s motion for summary judgment in this legal malpractice lawsuit.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).